 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 2:14-cr-0106 GEB CKD
12                       Respondent,
13           v.                                          ORDER
14    DONALD J. PEEL,
15                       Movant.
16

17          Movant, a federal prisoner proceeding pro se, has filed motions for an extension of time;

18   to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255; and to proceed in forma

19   pauperis. (ECF Nos. 43-45.) By order filed November 15, 2019, movant was ordered to advise

20   the court whether he intended to file his motions in this case or in his other case, United States v.

21   Peel, 2:14-cr-0192 GEB. (ECF No. 48.) He was further advised that if he intended to file his

22   motions in United States v. Peel, 2:14-cr-0192 GEB, the Clerk of the Court would be ordered to

23   file the motions in that case. Movant has now filed a notice confirming that he mistakenly filed

24   his motions in this case and intended to file them in case number 2:14-cr-0192 GEB. (ECF No.

25   50.)

26          Accordingly, IT IS HEREBY ORDERED that

27          1. The motions for an extension of time; to vacate, set aside, or correct his sentence

28   pursuant to 28 U.S.C. § 2255; and to proceed in forma pauperis (ECF Nos. 43-45) shall be
                                                        1
 1   disregarded.

 2             2. The Clerk of the Court is directed to file movant’s motions for an extension of time; to

 3   vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255; and to proceed in forma

 4   pauperis (ECF Nos. 43-45) in United States v. Peel, 2:14-cr-0192 GEB, with a filing date of

 5   October 31, 2019.

 6   Dated: December 2, 2019
                                                       _____________________________________
 7
                                                       CAROLYN K. DELANEY
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10   13:peel0106.transfer

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
